BORLAND SOFTWARE CORPORATION


NOTICE OF GRANT OF STOCK OPTION


                        Notice is hereby given of the following option grant
(the "Option") to purchase shares of the Common Stock of Borland Software
Corporation (the "Corporation"):


                Optionee:


                Grant Date:


                Vesting Commencement Date:


                Exercise Price: $ _________ per share


                Number of Option Shares: __________ shares


                Expiration Date:




                Type of Option:

 

Incentive Stock Option

   

Non-Statutory Stock Option






                        Exercise Schedule: The Option shall become exercisable
for twenty-five percent (25%) of the Option Shares upon Optionee's completion of
one (1) year of Service measured from the Vesting Commencement Date and shall
become exercisable for the balance of the Option Shares in a series of
thirty-six (36) successive equal monthly installments upon Optionee's completion
of each additional month of Service over the thirty-six (36) month period
measured from the first anniversary of the Vesting Commencement Date. In no
event shall the Option become exercisable for any additional Option Shares after
Optionee's cessation of Service.




                        Optionee understands and agrees that the Option is
granted subject to and in accordance with the terms of the Borland Software
Corporation 2002 Stock Incentive Plan (the "Plan"). Optionee further agrees to
be bound by the terms of the Plan and the terms of the Option as set forth in
the Stock Option Agreement attached hereto as Exhibit A. Optionee hereby
acknowledges the receipt of electronic delivery of the official prospectus for
the Plan. A copy of the Plan is available upon request made to the Corporate
Secretary at the Corporation's principal offices.


                        Employment At Will. Nothing in this Notice or in the
attached Stock Option Agreement or in the Plan shall confer upon Optionee any
right to continue in Service for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Corporation (or any
Parent or Subsidiary employing or retaining Optionee) or of the Optionee, which
rights are hereby expressly reserved by each, to terminate Optionee's Service at
any time for any reason, with or without cause.


                        Definitions. All capitalized terms in this Notice shall
have the meaning assigned to them in this Notice or in the attached Stock Option
Agreement.

DATED: __________________




BORLAND SOFTWARE CORPORATION

   

By:

         

Title:

             

OPTIONEE

     

Signature:

         

Address:

             




ATTACHMENTS
Stock Option Agreement
